          Case 3:19-cv-07804-WHO Document 1 Filed 11/27/19 Page 1 of 11




1
     Kirk. J. Anderson (SBN 289043)
     kanderson@budolaw.com
2    BUDO LAW P.C.
3
     5610 Ward Rd., Suite #300
     Arvada, CO 80002
4    (720) 225-9440 (Phone)
5    (720) 225-9331 (Fax)

6
     Attorneys for Plaintiff Stormborn Technologies, LLC.
7

8
                       IN THE UNITED STATES DISTRICT COURT
9
                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                SAN FRANCISCO DIVISION
11

12

13
     STORMBORN TECHNOLOGIES, LLC,                CASE NO.:

14

15
                        Plaintiff,

16
                                                 COMPLAINT FOR PATENT

17
     v.                                          INFRINGEMENT

18

19
     TOPCON POSITIONING SYSTEMS,

20
     INC.,                                       JURY TRIAL DEMANDED

21

22
                        Defendant.

23

24

25

26

27

28


                             COMPLAINT FOR PATENT INFRINGEMENT
       Case 3:19-cv-07804-WHO Document 1 Filed 11/27/19 Page 2 of 11




1                   COMPLAINT FOR INFRINGEMENT OF PATENT
2          Now comes, Plaintiff, Stormborn Technologies LLC (“Plaintiff” or
3    “Stormborn”), by and through undersigned counsel, and respectfully alleges, states,
4    and prays as follows:
5                                NATURE OF THE ACTION
6          1.     This is an action for patent infringement under the Patent Laws of the
7    United States, Title 35 United States Code (“U.S.C.”) to prevent and enjoin
8    Defendant Topcon Positioning Systems, Inc. (hereinafter “Defendant” or “Topcon”),
9    from infringing and profiting, in an illegal and unauthorized manner, and without
10   authorization and/or consent from Plaintiff from U.S. Patent No RE44,199 (“the ‘199
11   Patent” or the “Patent-in-Suit”), which is attached hereto as Exhibit A and
12   incorporated herein by reference, and pursuant to 35 U.S.C. §271, and to recover
13   damages, attorney’s fees, and costs.
14                                      THE PARTIES
15         2.     Plaintiff is a Texas limited liability company with its principal place of
16   business at 6205 Coit Road, Ste 300 – 1028, Plano, Texas 75024.
17         3.     Upon information and belief, Defendant is a corporation organized under
18   the laws of California, having a principal place of business at 7400 National Drive,
19   Livermore, California 94550. Upon information and belief, Defendant may be served
20   with process c/o Brian Hester, 7400 National Drive, Livermore, California 94550.
21         4.     Plaintiff is further informed and believes, and on that basis alleges, that
22   Defendant operates the website www.topconpositioning.com, which is in the business
23   of providing communication products and services, amongst other things. Defendant
24   derives a portion of its revenue from sales and distribution via electronic transactions
25   conducted on and using at least, but not limited to, its Internet website located at
26   www.topconpositioning.com, and its incorporated and/or related systems (collectively
27   the “Topcon Website”). Plaintiff is informed and believes, and on that basis alleges,
28   that, at all times relevant hereto, Defendant has done and continues to do business in
                                              1
                              COMPLAINT FOR PATENT INFRINGEMENT
       Case 3:19-cv-07804-WHO Document 1 Filed 11/27/19 Page 3 of 11




1    this judicial district, including, but not limited to, providing products/services to
2    customers located in this judicial district by way of the Topcon Website.
3                                JURISDICTION AND VENUE
4          5.     This is an action for patent infringement in violation of the Patent Act of
5    the United States, 35 U.S.C. §§1 et seq.
6          6.     The Court has subject matter jurisdiction over this action pursuant to 28
7    U.S.C. §§1331 and 1338(a).
8          7.     This Court has personal jurisdiction over Defendant by virtue of its
9    systematic and continuous contacts with this jurisdiction and its residence in this
10   District, as well as because of the injury to Plaintiff, and the cause of action Plaintiff
11   has risen in this District, as alleged herein.
12         8.     Defendant is subject to this Court’s specific and general personal
13   jurisdiction pursuant to its substantial business in this forum, including: (i) at least a
14   portion of the infringements alleged herein; (ii) regularly doing or soliciting business,
15   engaging in other persistent courses of conduct, and/or deriving substantial revenue
16   from goods and services provided to individuals in this forum state and in this judicial
17   District; and (iii) being incorporated in this District.
18         9.     Venue is proper in this judicial district pursuant to 28 U.S.C. §1400(b)
19   because Defendant resides in this District under the Supreme Court’s opinion in TC
20   Heartland v. Kraft Foods Group Brands LLC, 137 S. Ct. 1514 (2017) through its
21   incorporation, and regular and established place of business in this District.
22                                 FACTUAL ALLEGATIONS
23         10.    On May 7, 2013, the United States Patent and Trademark Office
24   (“USPTO”) duly and legally issued the ‘199 Patent, entitled “Variable throughput
25   reduction communications system and method” after a full and fair examination. The
26   ‘199 Patent is attached hereto as Exhibit A and incorporated herein as if fully
27   rewritten.
28
                                                2
                                COMPLAINT FOR PATENT INFRINGEMENT
       Case 3:19-cv-07804-WHO Document 1 Filed 11/27/19 Page 4 of 11




1          11.    Plaintiff is presently the owner of the ‘199 Patent, having received all
2    right, title and interest in and to the ‘199 Patent from the previous assignee of record.
3    Plaintiff possesses all rights of recovery under the ‘199 Patent, including the
4    exclusive right to recover for past infringement.
5          12.    As identified in the ‘199 Patent, previous communications systems,
6    namely in packet-communications spread-spectrum multi-cell systems, high-speed
7    data would be implemented with a method of parallel channels, using parallel chip-
8    sequence signals. Ex.A,1:37-41. By using multiple correlators or matched filters,
9    multiple-orthogonal chip-sequence signals would be sent simultaneously thereby
10   increasing the data rate while still enjoying the advantage of a high processing gain.
11   Ex. A, 1:41-44. The multiple chip-sequence signals behaved as multiple users in a
12   single location. Ex. A, 1:44-45. Multipath was ameliorated by a RAKE receiver, and
13   the interference to be overcome by the processing gain was that generated by other
14   users, in the same or adjacent cells. Ex. A, 1:46-48.
15         13.    In previous communication systems, when a remote station was within a
16   cell or cell sector, the path differences from base stations located in the adjacent cells
17   ensured that the interference was small enough so as not to cause the error rate of the
18   wanted signal to deteriorate below a usable level. Ex. A, 1:50-54. When the remote
19   station was near the edge of the cell, however, the interference would be substantial as
20   the interference can result from two adjacent cells. Ex. A, 1:54-57.
21         14.    One previous method that was used to overcome this problem in a
22   conventional spread-spectrum system was to increase the processing gain in order to
23   increase the immunity from interference. Ex. A, 1:58-61. To do this, in a fixed
24   bandwidth system, the data rate was reduced, and the integration time of the
25   correlator or the length of the matched filter was increased accordingly. Ex. A, 1:61-
26   63. This method, however, changed the length of the correlator sequence, or changes
27   the size of the matched filter; both of which impact the architecture of the receiver.
28   Ex. A, 1:63-66. In addition, with increased integration times, the chip-tracking loop
                                               3
                               COMPLAINT FOR PATENT INFRINGEMENT
       Case 3:19-cv-07804-WHO Document 1 Filed 11/27/19 Page 5 of 11




1    and phase-tracking loop would have to function flawlessly and the allowable
2    frequency offset must have been reduced, requiring at least a frequency locked loop.
3    Ex. A, 1:66-2:3.
4          15.   The invention claimed in the ‘199 Patent addresses these needs and
5    inefficiencies by providing an improved a communication system.
6          16.   Claim 11 of the ‘199 Patent states:
7                       “11. A receiver for recovering wireless data conveyed in data
8                symbols by a plurality of different subchannel signals transmitted over a
9                wireless channel, comprising:
10                      demodulator circuitry for detecting the transmitted signals in a
11               plurality of demodulated channels;
12                      decoder circuitry for FEC decoding and de-interleaving the
13               plurality of demodulated channels, providing a multiplicity of decoded
14               channels, each having an error rate;
15                      command processor circuitry responsive to the error rate of the
16               decoded channels for generating a data-rate control signal to produce a
17               desired data rate to be sent by the data symbol transmitter of the signals,
18               the data rate control signal controlling operation of circuitry at the
19               transmitter to produce the desired data rate to be sent by the data symbol
20               transmitter of the signals;
21                      transmitting circuitry for conveying the error rate dependent rate
22               control signal back to the data symbol transmitter; and
23                      multiplexer circuitry for combining the multiplicity of decoded
24               channels into a signal stream of received data.” See Exhibit A.
25

26         17.   Claim 12 of the ‘199 Patent states:
27                      “12. The receiver of claim 11 wherein the decoder circuitry
28               includes circuitry to decode FEC codes of different rates.” See Exhibit A.
                                              4
                              COMPLAINT FOR PATENT INFRINGEMENT
       Case 3:19-cv-07804-WHO Document 1 Filed 11/27/19 Page 6 of 11




1

2          18.    Claim 13 of the ‘199 Patent states:
3                        “13. A method for recovering wireless data conveyed in data
4                 symbols by a plurality of different subchannel signals transmitted over a
5                 wireless channel, comprising the steps of:
6                        detecting the transmitted signals in a plurality of demodulated
7                 channels;
8                        FEC decoding and de-interleaving the plurality of demodulated
9                 channels, providing a multiplicity of decoded channels, each having an
10                error rate;
11                       using command processor circuitry responsive to the error rate of
12                the decoded channels to generate a data-rate control signal to produce a
13                desired data rate to be sent by the data symbol transmitter of the signals,
14                       transmitting the error rate dependent data-rate control signal back
15                to the data symbol transmitter; and
16                       multiplexing the multiplicity of decoded channels into a single
17                stream of received data.” See Exhibit A.
18

19         19.    Claim 14 of the ‘199 Patent states:
20                       “14. The method of claim 13 wherein the decoding step includes
21                decoding FEC codes of different rates.” See Exhibit A.
22         20.    Claims 11-14 of the ‘199 Patent recite a non-abstract method for a
23   communication system.
24         21.    Claims 11-14 of the ‘199 Patent provide the practical application of a
25   method for a communication system.
26         22.    Claims 11-14 of the ‘199 Patent provide an inventive step for a
27   communication to address the deficiencies and needs identified in the Background
28   section of the ‘199 Patent. See Ex. A.
                                                5
                                COMPLAINT FOR PATENT INFRINGEMENT
       Case 3:19-cv-07804-WHO Document 1 Filed 11/27/19 Page 7 of 11




1          23.    Defendant commercializes, inter alia, methods that perform all the steps
2    recited in at least one claim of the ‘199 Patent. More particularly, Defendant
3    commercializes, inter alia, methods that perform all the steps recited in Claim 11 of
4    the ‘199 Patent. Specifically, Defendant makes, uses, sells, offers for sale, or imports
5    a method that encompasses that which is covered by Claim 11 of the ‘199 Patent.
6                               DEFENDANT’S PRODUCT(S)
7          24.    Defendant offers solutions, such as the “Topcon’s 3D-MCMAX
8    Integrated 3D Dozer” system (the “Accused Product”), that is a receiver for
9    recovering wireless data conveyed in data symbols by a plurality of different
10   subchannel signals transmitted over a wireless channel.             A non-limiting and
11   exemplary claim chart comparing the Accused Product of Claim 11 of the ‘199 Patent
12   is attached hereto as Exhibit B and is incorporated herein as if fully rewritten.
13         25.    As recited in Claim 11, a system, at least in internal testing and usage,
14   utilized by the Accused Product includes demodulator circuitry for detecting the
15   transmitted signals in a plurality of demodulated channels. See Exhibit B.
16         26.    As recited in one step of Claim 11, the system, at least in internal testing
17   and usage, utilized by the Accused Product includes decoder circuitry for FEC
18   decoding and de-interleaving the plurality of demodulated channels, providing a
19   multiplicity of decoded channels, each having an error rate. See Exhibit B.
20         27.    As recited in another step of Claim 11, the system, at least in internal
21   testing and usage, utilized by the Accused Product includes command processor
22   circuitry responsive to the error rate of the decoded channels for generating a data-
23   rate control signal to produce a desired data rate to be sent by the data symbol
24   transmitter of the signals, the data rate control signal controlling operation of circuitry
25   at the transmitter to produce the desired data rate to be sent by the data symbol
26   transmitter of the signals. See Exhibit B.
27         28.    As recited in one step of Claim 11, the system, at least in internal testing
28   and usage, utilized by the Accused Product includes transmitting circuitry for
                                               6
                               COMPLAINT FOR PATENT INFRINGEMENT
       Case 3:19-cv-07804-WHO Document 1 Filed 11/27/19 Page 8 of 11




1    conveying the error rate dependent rate control signal back to the data symbol
2    transmitter. See Exhibit B.
3          29.    As recited in another step of Claim 11, the system, at least in internal
4    testing and usage, utilized by the Accused Product includes multiplexer circuitry for
5    combining the multiplicity of decoded channels into a signal stream of received data.
6    See Exhibit B.
7          30.    As recited in one step of Claim 12, the system, at least in internal testing
8    and usage, utilized by the Accused Product, wherein the decoder circuitry includes
9    circuitry to decode FEC codes of different rates. See Exhibit B.
10         31.    As recited in one step of Claim 13, the system, at least in internal testing
11   and usage, utilized by the Accused Product practices a method for recovering wireless
12   data conveyed in data symbols by a plurality of different subchannel signals
13   transmitted over a wireless channel. See Exhibit B.
14         32.    As recited in another step of Claim 13, the system, at least in internal
15   testing and usage, utilized by the Accused Product practices detecting the transmitted
16   signals in a plurality of demodulated channels. See Exhibit B.
17         33.    As recited in another step of Claim 13, the system, at least in internal
18   testing and usage, utilized by the Accused Product practices FEC decoding and de-
19   interleaving the plurality of demodulated channels, providing a multiplicity of
20   decoded channels, each having an error rate. See Exhibit B.
21         34.    As recited in another step of Claim 13, the system, at least in internal
22   testing and usage, utilized by the Accused Product practices using command
23   processor circuitry responsive to the error rate of the decoded channels to generate a
24   data-rate control signal to produce a desired data rate to be sent by the data symbol
25   transmitter of the signals. See Exhibit B.
26         35.    As recited in another step of Claim 13, the system, at least in internal
27   testing and usage, utilized by the Accused Product practices transmitting the error rate
28   dependent data-rate control signal back to the data symbol transmitter. See Exhibit B.
                                               7
                               COMPLAINT FOR PATENT INFRINGEMENT
       Case 3:19-cv-07804-WHO Document 1 Filed 11/27/19 Page 9 of 11




1           36.    As recited in another step of Claim 13, the system, at least in internal
2    testing and usage, utilized by the Accused Product practices multiplexing the
3    multiplicity of decoded channels into a single stream of received data. See Exhibit B.
4           37.    As recited in another step of Claim 14, the system, at least in internal
5    testing and usage, utilized by the Accused Product practices decoding FEC codes of
6    different rates. See Exhibit B.
7           38.    The elements described in the preceding paragraphs are covered by at
8    least Claim 11 of the ‘199 Patent. Thus, Defendant’s use of the Accused Product is
9    enabled by the method described in the ‘199 Patent.
10                         INFRINGEMENT OF THE PATENT-IN-SUIT
11          39.    Plaintiff realleges and incorporates by reference all of the allegations set
12   forth in the preceding paragraphs
13          40.    In violation of 35 U.S.C. § 271, Defendant is now, and has been directly
14   infringing the ‘199 Patent.
15          41.    Defendant has had knowledge of infringement of the ‘199 Patent at least
16   as of the service of the present Complaint.
17          42.    Defendant has directly infringed and continues to directly infringe at
18   least one claim of the ‘199 Patent by using, at least through internal testing or
19   otherwise, the Accused Product without authority in the United States, and will
20   continue to do so unless enjoined by this Court. As a direct and proximate result of
21   Defendant’s direct infringement of the ‘199 Patent, Plaintiff has been and continues to
22   be damaged.
23          43.    Defendant has induced others to infringe the ‘199 Patent by encouraging
24   infringement, knowing that the acts Defendant induced constituted patent
25   infringement, and its encouraging acts actually resulted in direct patent infringement.
26          44.    By engaging in the conduct described herein, Defendant has injured
27   Plaintiff and is thus liable for infringement of the ‘199 Patent, pursuant to 35 U.S.C. §
28   271.
                                                8
                                COMPLAINT FOR PATENT INFRINGEMENT
       Case 3:19-cv-07804-WHO Document 1 Filed 11/27/19 Page 10 of 11




1             45.   Defendant has committed these acts of infringement without license or
2    authorization.
3             46.   As a result of Defendant’s infringement of the ‘199 Patent, Plaintiff has
4    suffered monetary damages and is entitled to a monetary judgment in an amount
5    adequate to compensate for Defendant’s past infringement, together with interests and
6    costs.
7             47.   Plaintiff will continue to suffer damages in the future unless Defendant’s
8    infringing activities are enjoined by this Court. As such, Plaintiff is entitled to
9    compensation for any continuing and/or future infringement up until the date that
10   Defendant is finally and permanently enjoined from further infringement.
11            48.   Plaintiff reserves the right to modify its infringement theories as
12   discovery progresses in this case; it shall not be estopped for infringement contention
13   or claim construction purposes by the claim charts that it provides with this
14   Complaint. The claim chart depicted in Exhibit B is intended to satisfy the notice
15   requirements of Rule 8(a)(2) of the Federal Rule of Civil Procedure and does not
16   represent Plaintiff’s preliminary or final infringement contentions or preliminary or
17   final claim construction positions.
18

19                                DEMAND FOR JURY TRIAL
20            49.   Plaintiff demands a trial by jury of any and all causes of action.
21

22

23                                   PRAYER FOR RELIEF
24            WHEREFORE, Plaintiff prays for the following relief:
25            a. That Defendant be adjudged to have directly infringed the ‘199 Patent either
26   literally or under the doctrine of equivalents;
27            b. An accounting of all infringing sales and damages including, but not limited
28   to, those sales and damages not presented at trial;
                                                 9
                                 COMPLAINT FOR PATENT INFRINGEMENT
       Case 3:19-cv-07804-WHO Document 1 Filed 11/27/19 Page 11 of 11




1          c. That Defendant, its officers, directors, agents, servants, employees,
2    attorneys, affiliates, divisions, branches, parents, and those persons in active concert
3    or participation with any of them, be permanently restrained and enjoined from
4    directly infringing the ‘199 Patent;
5          d. An award of damages pursuant to 35 U.S.C. §284 sufficient to compensate
6    Plaintiff for the Defendant’s past infringement and any continuing or future
7    infringement up until the date that Defendant is finally and permanently enjoined
8    from further infringement, including compensatory damages;
9          e. An assessment of pre-judgment and post-judgment interest and costs against
10   Defendant, together with an award of such interest and costs, in accordance with 35
11   U.S.C. §284;
12         f. That Defendant be directed to pay enhanced damages, including Plaintiff’s
13   attorneys’ fees incurred in connection with this lawsuit pursuant to 35 U.S.C. §285;
14   and
15         g. That Plaintiff be granted such other and further relief as this Court may
16   deem just and proper.
17

18
     Dated: November 27, 2019           Respectfully submitted,
19
                                     _/s/ Kirk J. Anderson________________
20
     OF COUNSEL:                     KIRK. J. ANDERSON (SBN 289043)
21
                                     kanderson@budolaw.com
                                     BUDO LAW P.C.
22   Howard L. Wernow                5610 Ward Rd., Suite #300
23
     (pro hac vice forthcoming)      Arvada, CO 80002
     SAND,         SEBOLT          & (720) 225-9440 (Phone)
24   WERNOW CO., LPA                 (720) 225-9331 (Fax)
25
     Aegis Tower - Suite 1100
     4940 Munson Street, N. W.
26   Canton, Ohio 44718                 ATTORNEYS FOR PLAINTIFF
27
     Phone: 330-244-1174
     Fax: 330-244-1173
28   howard.wernow@sswip.com
                                               10
                               COMPLAINT FOR PATENT INFRINGEMENT
